Title: From Thomas Jefferson to William Brown, 11 January 1791
From: Jefferson, Thomas
To: Brown, William



Sir
Philadelphia Jan. 11. 1791.

It is many days since I received the favor of your letter. I have been, and still am likely to be so pressed with business, at least during the earlier part of the session of Congress, as to give me time only to mention to you, that I have brought with me the papers in the affair between us, from my own house, where it was impossible for me to look into them. As there are many of them, and they will probably take me a day, I apprehend it will be some time, perhaps even some weeks before I can give them a day. They shall have the first in my power to spare, and it shall be a part of the business to give you immediate notice of the result. I do not foresee any room for difference of opinion unless it be in the price of the tobacco. However I can at present say no more than that I wish to do full justice and to receive it, and that you shall hear from me as soon as I can write fully. I am with great regard Sir Your most obedt humble servt,

Th: Jefferson

